— In this proceeding to discipline an attorney upon charges of professional misconduct, respondent has failed to appear or answer the petition herein containing the charges, although the time to do so has expired. Respondent was personally served with the petition in this matter. Petitioner further moved for a default judgment on the ground that respondent failed to appear or answer the aforementioned petition. Although personally served with the notice of motion for a default judgment, respondent failed to *609answer. Respondent was admitted to practice by the Appellate Division, First Judicial Department, on November 28, 1948. By order of this court dated January 30, 1984, respondent was suspended from the practice of law for a period of two years effective March 1, 1984. By further order of this court dated September 9, 1985 respondent was suspended from the practice of law for an additional period of two years effective March 1, 1986.
The charges, generally stated, are that respondent practiced law while suspended, failed to comply with the rules of this court regarding the conduct of suspended attorneys, neglected a legal matter entrusted to him, and failed to cooperate with the Grievance Committee in its investigation of this complaint.
The charges, if established, would require respondent’s disbarment. Since he has chosen not to deny the charges and not even to appear in this proceeding, the charges must be deemed established. Petitioner’s motion is therefore granted. He is disbarred and his name is ordered removed from the roll of attorneys and counselors-at-law, effective forthwith. Lazer, J. P., Gibbons, Bracken, Weinstein and Kunzeman, JJ., concur.